ORDER
PER CURIAM.
Appellant, Quantel Lotts (“Movant”), appeals from the judgment of the Circuit Court of St. Francois County denying his amended Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Following a jury trial, Movant was convicted of one count of first degree murder (“Count I”), section 565.020, RSMo 2000,1 and one count of armed criminal action (“Count II”), section 571.015. Movant was sentenced to a term of life imprisonment without the possibility of probation or parole for Count I, and to a term of life imprisonment for Count II, with the sentences to run consecutively. Movant’s convictions and sentences were affirmed in State v. Lotts, 125 S.W.3d 864 (Mo.App. E.D.2004). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000, unless otherwise indicated.